

113 HR 3101 IH: Right Start Child Care and Education Act of 2013
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3101IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2013Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 MeansA BILLTo amend the Internal Revenue Code of 1986 to increase
		  the credit for employers establishing workplace child care facilities, to
		  increase the child care credit to encourage greater use of quality child care
		  services, to provide incentives for students to earn child care-related degrees
		  and to work in child care facilities, and to increase the exclusion for
		  employer-provided dependent care assistance.1.Short titleThis Act may be cited as the
			 Right Start Child Care and Education
			 Act of 2013.2.Increase in
			 employer-provided child care credit(a)Increase in
			 creditable percentage of child care expendituresParagraph (1) of
			 section 45F(a) of the Internal Revenue Code of 1986 is amended by striking
			 25 percent and inserting 35 percent.(b)Increase in
			 creditable percentage of resource and referral
			 expendituresParagraph (2) of section 45F(a) of such Code is
			 amended by striking 10 percent and inserting 20
			 percent.(c)Increase in
			 maximum creditSubsection (b) of section 45F of such Code is
			 amended by striking $150,000 and inserting
			 $225,000.(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31,
			 2013.3.Increase in
			 dependent care credit(a)Increase in
			 incomes eligible for full creditParagraph (2) of section 21(a)
			 of the Internal Revenue Code of 1986 is amended by striking
			 $15,000 and inserting $20,000.(b)Increase in
			 percentage of expenses allowableParagraph (2) of section 21(a)
			 of such Code is amended—(1)by striking
			 35 percent and inserting 50 percent, and(2)by striking
			 20 percent and inserting 35 percent.(c)Increase in
			 dollar limit on amount creditableSubsection (c) of section 21 of
			 such Code is amended—(1)by striking
			 $3,000 in paragraph (1) and inserting $6,000,
			 and(2)by striking
			 $6,000 in paragraph (2) and inserting
			 $12,000.(d)Credit To be
			 refundable(1)In
			 generalSection 21 of such Code is hereby moved to subpart C of
			 part IV of subchapter A of chapter 1 of such Code (relating to refundable
			 credits) and inserted after section 36B.(2)Technical
			 amendments(A)Section 21 of such
			 Code, as so moved, is redesignated as section 36C.(B)Paragraph (1) of
			 section 36C(a) of such Code (as redesignated by paragraph (2)) is amended by
			 striking this chapter and inserting this
			 subtitle.(C)Paragraph (1) of
			 section 23(f) of such Code is amended by striking 21(e) and
			 inserting 36C(e).(D)Paragraph (6) of section 35(g) of such Code
			 is amended by striking 21(e) and inserting
			 36C(e).(E)Subparagraph (C)
			 of section 129(a)(2) of such Code is amended by striking section
			 21(e) and inserting section 36C(e).(F)Paragraph (2) of
			 section 129(b) of such Code is amended by striking section
			 21(d)(2) and inserting section 36C(d)(2).(G)Paragraph (1) of
			 section 129(e) of such Code is amended by striking section
			 21(b)(2) and inserting section 36C(b)(2).(H)Subsection (e) of
			 section 213 of such Code is amended by striking section 21 and
			 inserting section 36C.(I)Subparagraph (H)
			 of section 6213(g)(2) of such Code is amended by striking section
			 21 and inserting section 36C.(J)Subparagraph (L)
			 of section 6213(g)(2) of such Code is amended by striking section
			 21, and inserting section 36C,.(K)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36C, after 36B,.(L)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36B and inserting the following:Sec. 36C. Expenses for household and
				dependent care services necessary for gainful
				employment..(M)The table of
			 sections for subpart A of such part IV is amended by striking the item relating
			 to section 21.(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31,
			 2013.4.Three-year credit
			 for individuals holding child care-related degrees who work in licensed child
			 care facilities(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:25E.Right start
				child care and education credit(a)Allowance of
				creditIn the case of an individual who is an eligible child care
				provider for the taxable year, there shall be allowed as a credit against the
				tax imposed by this chapter for the taxable year the amount of $2,000.(b)3-Year
				credit(1)In
				generalThe credit allowable by subsection (a) for any taxable
				year to an individual shall be allowed for such year only if the individual
				elects the application of this section for such year.(2)ElectionAn
				election to have this section apply may not be made by an individual for any
				taxable year if such an election by such individual is in effect for any 3
				prior taxable years.(c)Eligible child
				care providerFor purposes of this section—(1)In
				generalThe term
				eligible child care provider means, for any taxable year, any
				individual if—(A)as of the close of such taxable year, such
				individual holds a bachelor’s degree in early childhood education, child care,
				or a related degree and such degree was awarded by an eligible educational
				institution (as defined in section 25A(f)(2)), and(B)during such taxable year, such individual
				performs at least 1,200 hours of child care services at a facility if—(i)the principal use
				of the facility is to provide child care services,(ii)no more than 25
				percent of the children receiving child care services at the facility are
				children (as defined in section 152(f)) of the individual or such individual’s
				spouse, and(iii)the facility
				meets the requirements of all applicable laws and regulations of the State or
				local government in which it is located, including the licensing of the
				facility as a child care facility.Subparagraph (B)(i) shall not
				apply to a facility which is the principal residence (within the meaning of
				section 121) of the operator of the facility.(2)Child care
				servicesThe term child care services means child
				care and early childhood
				education..(b)Clerical
			 amendmentThe table of sections for such subpart A is amended by
			 inserting after the item relating to section 25D the following new item:Sec. 25E. Right start child care
				and education credit..(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31,
			 2013.5.Increase in
			 exclusion for employer-provided dependent care assistance(a)In
			 generalSubparagraph (A) of
			 section 129(a)(2) of the Internal Revenue Code of 1986 (relating to dependent
			 care assistance programs) is amended by striking $5,000 ($2,500
			 and inserting $7,500 ($3,750.(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31,
			 2013.